UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-690 (FLW)
Vv.

DETENTION ORDER
RANDOLPH MCLEOD

This matter having been opened to the Court on motion of the United
States, by Craig Carpenito, United States Attorney for the District of New
Jersey (lan D. Brater, Special Assistant United States Attorney, appearing), in
the presence of Benya ron West , Esq., counsel for the defendant
RANDOLPH MCLEOD, for an order pursuant to Title 18, United States Code,
Section 3142(e) to detain the defendant without bail pending trial in the above-
entitled matter because the defendant poses a danger to the community and a
risk of flight; and the defendant having reserved the right to request a bail
hearing at a later date; and for good cause shown:

IT IS, therefore, on this 22nd day of October, 2019,

ORDERED, that the motion of the United States for an order detaining
the defendant without bail pending trial is hereby GRANTED, and the
defendant is hereby ORDERED DETAINED without prejudice. The defendant,
by and through counsel, reserves the right to request a full hearing before this
Court pursuant to Title 18, United States Code, Section 3142(f) on the issue of

release at a later date; and it is further
ORDERED, pursuant to Title 18, United States Code, Section 3142, that
the defendant be committed to the custody of the Attorney General or his
authorized representative pending trial in the above-entitled matter; and it is
further

ORDERED, pursuant to Title 18, United States Code, Section 3142(1),
that the defendant be confined in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in
custody pending appeal; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that the defendant be afforded reasonable opportunity for private consultations
with counsel; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that, upon order of this or any other court of the United States of competent
jurisdiction or on request of an attorney for the United States, the defendant
shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.

fh wep

HON. FREDA L. “fi
BON JUDGE
